Citation Nr: 1517238	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death; and if so, whether the criteria for service connection are met.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1941 to July 1942, to include internment as a prisoner of war (POW) from April 1942 to July 1942; and then served on active service from April 1945 to April 1946.  He died in December 1981.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the RO that declined to reopen a claim for service connection for the cause of the Veteran's death on the basis that new and material evidence had not been received.  The appellant timely appealed.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  In March 2005, the RO declined to reopen the appellant's claim for service connection for cause of death.

2.  Evidence associated with the claims file since the March 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for cause of death, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran died December [redacted], 1981.  The death certificate shows the immediate cause of death as cardio-respiratory arrest, due to pulmonary tuberculosis, bilateral, far advance.  

4.  During his lifetime, the Veteran was not service-connected for any disability.

5.  Based on evidence received after the Veteran's death, his pulmonary tuberculosis was likely active on January 3, 1945. 


CONCLUSIONS OF LAW

1.  The RO's decision in March 2005, declining to reopen the appellant's claim for service connection for cause of death, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

2.  The evidence received since the RO's March 2005 denial is new and material, and the claim for service connection for cause of death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The Veteran's pulmonary tuberculosis manifested to a compensable degree within three years of the Veteran's first separation from active service, and contributed substantially and materially to his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the appellant if there were errors in fulfilling either duty. 


II.  Petition to Reopen Claim for Service Connection

The RO originally denied service connection for the cause of the Veteran's death in May 1982 on the basis that, during the Veteran's lifetime, service connection had been denied for pulmonary tuberculosis; and there was no finding of any clear and unmistakable error, and no showing of an in-service disability that might have contributed substantially or materially to the Veteran's death.

Records show that the RO again denied service connection for the cause of the Veteran's death in November 1988 on the basis that the evidence submitted had previously been considered.  Subsequently, a decision promulgated by the Board in October 1995 found that the appellant's appeal of the November 1988 rating decision was untimely.

In May 1996, the RO declined to reopen the appellant's claim for service connection for the cause of the Veteran's death because new and material evidence had not been submitted.  In November 1999, the RO reopened the appellant's claim, but then denied the claim as not well grounded because there was no evidence demonstrating that the cause of the Veteran's death may be related to his active service.  Subsequently, a decision promulgated by the Board in November 2001 found that the evidence submitted was both cumulative and redundant of evidence already of record, and did not contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  Rather, the additional medical evidence consisted of findings of tuberculosis dated several years post-service.  

Records show that the appellant's claim for service connection for the cause of the Veteran's death remained denied in March 2005 because the evidence submitted was not new and material.

The evidence of record at the time of the denial of the claim in March 2005 included the Veteran's enlisted record and report of separation; his service treatment records; his service discharge records; post-service treatment records; X-ray reports; affidavits; statements of the Veteran; a July 1948 report of VA examination; an August 1948 medical opinion; an August 1948 rating decision, denying service connection because chest condition activity was not demonstrated during service nor during the regulatory period subsequent to the Veteran's discharge; and a decision promulgated by the Board in January 1950, denying service connection for pulmonary tuberculosis because "the evidence does not show the existence of active pulmonary tuberculosis during either period of pertinent military service," and that the finding of "pulmonary tuberculosis demonstrated on X-ray examination after return to military control preexisted the Veteran's return to military control and aggravation during the latter period of service of such condition is not shown."

The Veteran's service treatment records first suggest tuberculosis in January 1946.  X-rays taken at that time reflect pulmonary tuberculosis, minimal.  The Veteran was hospitalized in January 1946 with a persistent cough and spitting blood, and he reported having chest pain and back pain since December 1945.  Records show a final diagnosis of pulmonary tuberculosis, re-infection type, chronic, minimal, active, bilateral, in April 1946; and show a line of duty determination of "yes."

His service discharge records show the date of onset of disease or injury as December 1945, and show January 1946 as the date when the Veteran became unfit for duty.  These records also show that the Veteran's disease or injury was incident to service; did not exist prior to entering active service; and was aggravated by active service.

The post-service records include a clinical notation of X-rays showing pulmonary tuberculosis in July 1948.  During a July 1948 VA examination, the Veteran reported frequent attacks of back and chest pain; and reported that he spat blood last March 1947.  Following examination in July 1948, the diagnosis was pulmonary tuberculosis, re-infection type, minimal inactive, none symptoms.  A medical opinion was then sought to determine whether there had been active tuberculosis during active service.  In August 1948, a VA Chief Medical Officer reviewed the Veteran's claims file, and noted that the only finding that pointed toward a "positive" diagnosis of activity was the blood spitting on hospital admission; and that this blood spitting could very well have been caused by pharyngitis, bronchitis, or tracheitis of non-tuberculosis origin.  The Chief Medical Officer then opined that the diagnosis of activity was incorrect.

Affidavits submitted by acquaintances of the Veteran in February 1949 confirm that the Veteran was sick in bed from the time of his arrival from the concentration camp in July 1942, until the last days of December 1942; and that he had not returned to his occupation of farming because of his poor health.

An affidavit from a physician in February 1949 confirms that the Veteran also suffered from dysentery, malaria, and avitaminosis upon his release from the concentration camp in July 1942.

An affidavit from a physician in February 1949 who also was in the concentration camp confirms that he [the physician] visited and consulted with the Veteran several times concerning complaints of cough, chest and back pain with mucoid expectoration, occasional afternoon fever, gradual loss of weight, and general debility; and that the physician clinically suspected the Veteran for a tentative diagnosis of tuberculosis of the lungs, although the diagnosis was not verified because of the lack of X-ray apparatus.

In March 1949, the Veteran stated that he suffered initial debility in the concentration camp.  In August 1949, he stated that his sickness was contracted in the line of duty; and that he remained sickly upon his release from the concentration camp, and did not return to farming nor engage in any gainful occupation.  The Veteran reported that, when he returned to military control in April 1945, his chest condition-i.e., pulmonary tuberculosis-was already very serious and he vomited blood.
 
X-ray reports in February 1959 show findings compatible with far advance pulmonary tuberculosis.

The evidence of record also included a December 1981 certificate of the Veteran's death; a June 2001 hearing transcript; proof of marriage; and statements of the appellant.  

During his lifetime, the Veteran had no service-connected disabilities.  His death certificate shows that the immediate cause of death was cardio-respiratory arrest, due to pulmonary tuberculosis, bilateral, far advance.  An autopsy had not been performed.

Based on this evidence, the RO concluded in March 2005 that the evidence was not new and material to reopen a claim for service connection for the cause of the Veteran's death.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).
New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The present claim was initiated by the appellant in March 2010.  Evidence added to the record includes a February 2010 certification from the Armed Forces medical center, which is based on patient index records, and indicates that the Veteran was admitted to the Armed Forces medical center on January 3, 1945; and was discharged on April 12, 1946, with the diagnosis of pulmonary tuberculosis.  The Board received notification from the National Personnel Records Center (NPRC) in June 2011 that the Veteran's X-ray films were no longer available and were destroyed.  Also submitted were duplicate copies of the Veteran's death certificate and some service treatment records, and additional post-service treatment records.  Some of this evidence is not new in that it was previously of record and is cumulative. 

New evidence that is not cumulative and is related to the previous denial of the claim for service connection for the cause of the Veteran's death consists of the February 2010 certification.  Previously, the evidence of record showed the date of onset of disability in December 1945 and the first diagnosis of tuberculosis in January 1946.  This new evidence, which shows an earlier diagnosis of pulmonary tuberculosis, is material to the issue on appeal, and provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability, even where it will not eventually convince VA to alter its decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.   Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.  The Board finds that the newly received evidence, to specifically include the February 2010 certification, meets this requirement.  

Hence, the appellant's petition to reopen the claim for service connection for the cause of the Veteran's death must be granted. 38 U.S.C.A. § 5108.
III.  Reopened Claim for Service Connection for Cause of the Veteran's Death 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the appellant with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the appellant's claim on the merits.  Additionally the appellant has provided argument addressing her claim on the merits, and has waived further consideration of the claim by the RO.  Accordingly, the Board finds that the appellant would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2014).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2014).

As noted above, prior to his death, the Veteran had filed claims for service connection for pulmonary tuberculosis.  In a decision promulgated by the Board in January 1950, the Board denied the Veteran's claim on the basis that the evidence did not show the existence of "active" pulmonary tuberculosis during either period of active service; and that the pulmonary tuberculosis demonstrated on X-ray examination after the Veteran's return to military control in April 1945 pre-existed his return and aggravation had not been demonstrated.

Pursuant to provisions of 38 C.F.R. § 3.40(c)(2), as there is no entrance examination available for either period of the Veteran's active service, the presumption of soundness does not apply.

The Veteran died on December [redacted], 1981.  His death certificate reflects that the immediate cause of death was cardio-respiratory arrest, due to pulmonary tuberculosis, bilateral, far advance.  

At the time of the Veteran's death, service connection was not in effect for any disability; and, consequently, no service-connected disabilities were listed on the death certificate as a contributing or underlying cause of the Veteran's death.  

Statements of the appellant in the claims folder are to the effect that the Veteran had contracted pulmonary tuberculosis in the line of duty during World War II, as reflected in his service treatment records and service discharge records; and that his pulmonary tuberculosis was far advanced post-service and primarily caused the Veteran's death in 1981.

The Board also finds the statements made in 1949 by the Veteran prior to his death, as well as the affidavits of record, to be significant and probative for showing that the Veteran suffered initial debility in the concentration camp; and that, when he returned to military control in April 1945, his chest condition-i.e., pulmonary tuberculosis-was already very serious and he vomited blood.  The Board finds the Veteran's lay statements to be credible for purposes of establishing an incident of debility in active service as a prisoner of war.  His statements are consistent with his service treatment records which reflect that the Veteran was spitting blood upon hospital admission.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, was competent to proclaim that his sickness was contracted in the line of duty, based on the timing of his symptoms; and that he remained sickly upon his release from the concentration camp.  Here, the Veteran was competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.

The Board finds the Veteran's and the appellant's lay statements concerning debility continuing post-service are not only competent, but also are credible, to show that the Veteran had continued to suffer from far advanced pulmonary tuberculosis post-service.  Their lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

While certain X-ray films have been destroyed, the recent certification provided by the Armed Forces medical center based on patient index records reflects that the Veteran was hospitalized on January 3, 1945-i.e., prior to his return to military control in April 1945.  This certification is consistent with the evidence of record, showing that the Veteran's pulmonary tuberculosis existed prior to his second period of active service.  Moreover, in the August 1948 opinion, the VA Chief Medical Officer noted that the only finding pointing toward a "positive" diagnosis of activity was the blood spitting on admission.

The Board has given consideration to both the positive and negative evidence of record, and finds the overall evidence to be at least in relative equipoise on the question of whether the Veteran's pulmonary tuberculosis has been demonstrated as active on January 3, 1945, which is within three years of his separation from his first period of service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  

Accordingly, active tuberculosis has been demonstrated within three years of the Veteran's separation from his first period of active service.  See 38 C.F.R. §§ 3.307, 3.309.  Hence, a chronic disease manifested to a compensable degree during the presumptive period is considered as incurred in or aggravated by service.

Therefore, resolving all doubt in favor of the appellant, service connection for the cause of the Veteran's death is established.  

	(CONTINUED ON NEXT PAGE)
ORDER

The application to reopen the previously denied claim of service connection for the cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


